PER CURIAM.
The Board of Governors of The Florida Bar has filed in this Court its judgment reinstating the above-named petitioner as a member of The Florida Bar.
The Court having examined said judgment and the proceedings upon which it is founded, all of which have been duly filed in the records of this Court, it is, thereupon
Ordered and adjudged that said judgment be and the same is hereby approved and that said James D. Welch be, and he hereby is, reinstated as a member of The Florida Bar, together with all of the privileges and responsibilities appertaining thereto.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.